Citation Nr: 1027875	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-34 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a recurrent collapsed lung, 
claimed as a lung condition.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 RO rating decision, issued in 
December 2005.  

This matter was most recently before the Board in February 2009, 
when the case was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

The purpose of the remand was to undertake additional procedural 
and evidentiary development, to include supplying the Veteran 
with a VA examination.  

The Board finds that the RO's actions are in substantial 
compliance with the February 2009 remand directives and that 
further remand would only impose additional burdens on VA with no 
benefit flowing to the Veteran.  See Stegall v. West, 11 Vet. 
App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 
(2008); Dyment v. West, 13 Vet. App. 141 (1999).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The Veteran failed to report for a VA examination scheduled 
for the purpose of determining the nature and likely etiology of 
his claimed lung disorder.  

3.  The Veteran is not shown to have manifested initial findings 
of lung pathology until several years after service when he was 
injured in a fall.  

4.  The Veteran has not presented credible lay evidence 
sufficient to establish a continuity of pulmonary or respiratory 
symptomatology beginning during his period of active service.  

5.  The currently demonstrated lung pathology to include any due 
to a recurrent respiratory infection or collapsed lung is not 
shown to be due to a documented event or incident of the 
Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by a recurrent 
collapsed lung that is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A.§§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  

Those five elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In the present case, in letters dated in September 2004 and March 
2009, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by VA.  
As noted, the claim was last adjudicated via an SSOC in May 2010.  

Further, the March 2009 notice letter addressed how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  

There was a timing deficiency with the March 2009 notice letter, 
with respect to the notice requirements under Dingess because 
they were provided after the initial rating action.  Mayfield v. 
Nicholson.  

The timing deficiency was remedied by the fact that the Veteran's 
claim was readjudicated by the RO in the May 2010 SSOC after 
proper VCAA notice was provided and after the Veteran had an 
opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board thus concludes that the duty to notify has 
been met.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes limited service records, 
and VA and private treatment records.  

Also of record and considered in connection with the appeal are 
written statements submitted by the Veteran, his family members, 
and his representative on his behalf.  

Significantly, the Board notes that the Veteran's service records 
are unavailable for review.  The Court has noted that when "VA is 
unable to locate a claimant's records, it should advise him to 
submit alternative forms of evidence to support his claim and 
should assist him in obtaining sufficient evidence from 
alternative sources."  Washington v. Nicholson, 19 Vet. App. 362, 
369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  

Here, in a November 2005 response to the RO's request for the 
Veteran's service personnel records, the National Personnel 
Records Center (NPRC) indicated that the Veteran's service 
records were unavailable due to possible destruction in the fire 
at the NPRC in 1973.  

The RO informed the Veteran of the unavailability of his service 
treatment records in a November 2005 letter, and again advised 
the Veteran as to the types of evidence needed to substantiate 
his claim.  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that his current diagnosis of recurrent 
pneumothorax and various other lung disorders are due to injury 
incurred while serving as a Senior Aid Man, Medic with the 3rd 
Infantry Division and with the 88th Infantry Heavy Mortar 
Division, 8th Army, in the Republic of Korea, from 1953 to 1954.  

Specifically, the Veteran contends that his lungs were singed and 
damaged by the heat of a shell explosion due to a misfire 
containing a chemical agent that hit a forward observer when he 
went to assist the wounded soldier.  

Of preliminary importance, the Veteran was scheduled to undergo a 
VA examination in March 2010 so that a VA examiner could 
specifically provide a medical opinion as to the nature and 
likely etiology of his claimed lung disorder.  

The Veteran was notified by letter of the provisions of 38 C.F.R. 
§§ 3.158, 3.655 and the procedure to follow if he was unable to 
appear for the scheduled examination in March 2010.  

Despite the notice, the Veteran failed to appear for the 
scheduled VA examination without explanation.  

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, and when that examination was required to 
establish entitlement to the benefits sought, the decision on the 
claim must be made based on the available evidence of record.  38 
C.F.R. § 3.655(b) (2009).  

In this regard, the Board notes that it is well established that 
VA's duty to assist a claimant is not always a one-way street.  A 
claimant seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

Because of the Veteran's failure to cooperate with VA's efforts 
to assist him with the factual development of his claim, the 
claim must be adjudicated based on the evidence currently of 
record.  

The Board reiterates that the scheduled VA examination had been 
deemed necessary by the Board in order to provide a probative 
medical nexus opinion regarding the nature and likely etiology of 
the Veteran's claimed lung disorder.  

Without this pivotal information, the Board finds that the 
preponderance of the competent and probative evidence currently 
of record is against the grant of service connection for a 
recurrent collapsed lung.  

As noted, the Veteran's service treatment records are not 
available due to possible destruction in a fire at the NPRC in 
1973.  

The Board notes that where the service records have been lost or 
destroyed, VA has a "heightened" duty to more carefully explain 
the reasons and bases of its decision and to seriously consider 
applying the benefit-of-the-doubt doctrine.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996); see Cromer v. Nicholson, 19 Vet. App. 
215, 217-8 (2005).  

Further, where the service records were destroyed, the Veteran is 
competent to report about factual matters about which he had 
firsthand knowledge, including experiencing pain during service, 
reporting to sick call, and undergoing treatment.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

The available service personnel records, including his DD Form 
214, Certificate of Release or Discharge from Active Duty, 
confirm that he performed 1 year, 3 months and 11 days of foreign 
service in the Republic of Korea, and that his most significant 
duty assignment was with the 24th Replacement Company.  

The statements submitted by the Veteran's siblings, former spouse 
and parent, dated in April 2004, May 2006 and June 2006, report 
their observations that the Veteran suffered a collapsed lung on 
two occasions, was admitted to the hospital in 1960 when part of 
his right lung was removed, had a "racking" cough and spit up 
blood after the surgery, had problems with his lungs since he 
served in Korea where he was injured when an artillery shell 
exploded and burned his lungs, and suffered a collapsed lung and 
underwent corrective surgery in 1962 or 1963.  

The Board notes that lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006).  

The Board finds that the DD Form 214, Certificate of Release or 
Discharge from Active Duty, serve to show that he served with the 
24th Replacement Company in the Republic of Korea and with a 
medical detachment attached to the "88th Inf Bn (Hv Mortor)" in 
early 1955.    

The submitted medical evidence includes VA treatment records, 
dated from October 2003,  that reflect various pulmonary findings 
including recurrent pneumothorax, extensive fibrothorax on the 
right lung with chronic fibrotic changes on the left lung related 
to old fibrotuberculosis, right thorax surgery scar, pulmonary 
changes including pleural thickening and fibrotic changes in the 
right apex and left upper lung field, bronchitis, linear 
opacities throughout the right lung with right-sided volume loss 
and soft tissue prominency in the right perihilar region 
suggestive of post-therapeutic changes, and a nodule in the 
posterior segment of the left upper lobe suspicious for 
malignancy, right upper lobe fibrosis, and bronchiectasis. 

Significantly, the only private medical records include a 
September 1976 private treatment report reflecting a history of a 
right lobectomy in approximately1963 for a pneumothorax.  A chest 
X-ray study performed in the same month revealed frontal and 
lateral views of the chest showed pleural thickening on the right 
side with some linear shadows of increased density in the right 
upper lobe, and slight elevation of the right hilar shadow.  
Elsewhere, the lung fields were within normal limits.  There was 
no evidence of pleural fluid, and there were similar shadows in 
the left upper lobe, but to a much lesser degree.  

The Veteran was diagnosed with changes in both upper lobes, 
compatible with chronic inflammatory disease and scarring.  The 
radiologist observed that the changes were considerably more 
advanced on the right side than the left, and opined that there 
was no roentgen evidence of active pulmonary disease.  

Furthermore, the private treatment records, dated in September 
1976, indicate only a past history of the Veteran having fallen 
off a roof and apparently exploding a bleb in the right lung for 
which a wedge resection of the lung lobe was accomplished without 
any ensuing difficulty.  

A private bronchoscopy report, dated in July 1992, revealed 
findings that the right upper lobe appeared to be congenitally 
abnormal in the sense that the apical subsegment had a separate 
opening from the anterior and posterior subsegments of the right 
upper lobe.  There was no evidence of any endobronchial 
malignancy, and the bronchial mucosa was noted as smooth.  There 
were no changes of acute inflammation or an abnormal amount of 
secretions, and the right middle lobe and right lower lobe 
bronchi were observed to be within normal limits.  The physician 
indicated that the results of the bronchoscopy revealed normal 
bronchoscopy, except for congenital right upper lobe findings as 
noted.  

Unfortunately, on review, the current record remains negative for 
any competent medical evidence of a nexus between any current 
lung disability and the Veteran's service.  See Moray v. Brown, 5 
Vet. App. 211 (1993).  

The Board acknowledges the statements of the Veteran and his 
family members describing in-service events and injuries, as well 
as their lay assertions that they have observed the Veteran's 
lung manifestations since service, but these statements alone 
cannot constitute competent evidence sufficient to establish that 
any current pulmonary disease process had its clinical onset 
during service or was due to a specific event or incident of his 
active service.  

The lay assertions also do not provide sufficiently detailed 
information to establish that the Veteran incurred a collapsed 
lung in service or had a continuity of pulmonary symtomatology 
for such an injury after service.   

Moreover, the Veteran has not presented any medical evidence to 
support his lay assertions that any current lung disability was 
due to exposure to chemicals or other lung injury sustained in 
service.  

In fact, the submitted medical evidence does not even suggest the 
presence of any lung pathology or manifestations earlier than 
several years after service when the Veteran was noted to have 
sustained a lung trauma after falling from a roof.   There is no 
showing of an infectious disease process until many years after 
service.  

Significantly, this reliable medical information independently 
recorded for clinical purposes weighs heavily against the 
recently presented lay evidence in showing that the Veteran did 
not experience a continuity of lung symptoms after he was 
discharged from service.   

The Board notes that when the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).    

Accordingly, on this record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a lung disorder.  See Gilbert, 1 Vet. App. at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


ORDER

Service connection for a recurrent collapsed lung, claimed as a 
lung condition, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


